VANDE WALLE,
Chief Justice, concurring in part and dissenting in part.
[¶ 27] I concur in all of the majority opinion except Part III with which I respectfully dissent.
[¶ 28] Stephen and Jane Silbernagel contend the district court awarded interest to punish them “for what John and Tom perceived was disregarding the trial court’s order.” I do not agree with that contention. I agree with the majority that John and Thomas Silbernagel were entitled to interest after a reasonable time during which Stephen and Jane were to arrange financing to pay the $150,000.00 agreed to in the settlement and reduced to judgment. I also agree with the majority that our decision in Silbernagel v. Silbernagel, 2007 ND 124, 736 N.W.2d 441, does not preclude interest as a matter of law.
[¶ 29] I assume the district court and the majority chose the date of the judgment in the quit claim action in the district court, April 4, 2006, as the date by which Stephen and Jane Silbernagel had been allowed a reasonable time to secure the financing to purchase the property at issue. However, I do not understand the district court’s finding and the majority’s statement that John M. and Tom Silberna-gel had complied with the April, 2005 judgment at the time of the quit claim judgment in April, 2006. In April, 2006, there was pending John and Tom Silbernagel’s breach of contract action against Stephen and Jane Silbernagel. In that action John and Tom Silbernagel contended that “the $150,000 was supposed to be paid within 90 to 120 days after the settlement agreement was reached and that interest was intended to accrue on the $150,000 debt.” Id. at ¶ 9. We held that such contentions would “vary and contradict the terms of the settlement agreement” and “[a]dding accrued interest would contradict the clear payment obligation of $150,000.” Id. at ¶ 14. I would conclude that a party who is contending in a legal action that the judgment requires something which it does not require cannot be found to have complied with that judgment at the time the party was making those contentions. If compliance with the April, 2005 judgment by John and Tom Silbernagel is a part of the determination of the reasonable time analysis, arguably, the “reasonable period of time within which to secure financing” should not have expired until our decision in July, 2007 rejecting those contentions *333resolved the requirements of the settlement judgment.
[¶ 30] However, even if I were to agree that the “reasonable period of time” ended with the completion of the quiet title action, I disagree with the district court’s determination that the quiet title action was completed on April 4, 2006. As the district court observed, the 2005 settlement agreement reduced to judgment “required John and Tom to ‘cooperate’ with Steve and Jane’s proposed quiet title action.” Subsequent to the April, 2006 judgment in the quiet title action, Betty Jo Elliot appealed that judgment to this Court. We affirmed the judgment in Silbernagel v. Silbernagel, 2006 ND 235, 725 N.W.2d 588, on November 28, 2006 and this Court’s mandate was issued on December 26, 2006. I believe John and Tom Silbernagel’s obligation to cooperate with the quiet title action continued through the appeal and I therefore conclude the quiet title action was not completed on April 4, 2006, but rather was completed on December 26, 2006.
[¶ 31] For the reasons stated above, I would reverse that portion of the district court judgment awarding interest from April 4, 2006 and remand for further consideration of the date on which the interest should begin to accrue.
[¶ 32] GERALD W. VANDE WALLE, C.J.